Title: [From Thomas Jefferson to James McClurg, 24 April 1784]
From: Jefferson, Thomas
To: McClurg, James


[Annapolis, 24 Apr. 1784. Entry in SJL reads: “McLurg. Ballons—28. [i.e., postscript of 28 Apr.] adjournment of Congr.—Eng. news to  Mar. 25 ut infra.” Not found, but the phrase “ut infra” in the entry in SJL for the present letter which occurs above that for the letter to Randolph of 28 Apr. 1784, q.v., and the corresponding phrase “ut supra” in the entry for the letter to Turpin of the same date which occurs just below the Randolph entry suggest that TJ regarded the latter as the master-entry for this subject.]
